                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


    LARRY G. PHILPOT                                      CIVIL ACTION

    VERSUS                                                No. 18-9085

    SCENE ENTERTAINMENT, LLC                              SECTION: “J”(3)



                              ORDER AND REASONS

        Before the Court is Plaintiff’s Motion for Attorney’s Fees (Rec. Doc. 21). In

prior orders, the Court granted default judgment in favor of Plaintiff and against

Defendant Scene Entertainment, LLC on Plaintiff’s copyright infringement claim, 1

awarded Plaintiff $10,500 in statutory damages, determined Plaintiff was entitled to

attorney’s fees, and directed Plaintiff to submit evidence supporting his request for

attorney’s fees.2 Defendant has not filed a response to the instant motion.

        Plaintiff requests $14,079.33 in attorney’s fees and $844.33 in costs.3 However,

the evidence submitted by Plaintiff shows only $13,735.00 in attorney’s fees was

incurred. This amount is based on a total of 50.1 hours of work performed by four

different attorneys, charging rates from $250 to $450 per hour. While the Court finds

that these rates are generally reasonable, the Court takes issue with two entries in

particular.




1 (Rec. Doc. 12).
2 (Rec. Doc. 18).
3 (Rec. Doc. 21, at 1).


                                            1
          It is customary in this circuit for attorneys to be reimbursed at only half their

normal hourly rate for travel time. See DeArmond v. All. Energy Servs., LLC, No. 17-

02222, 2018 WL 2463207, at *7 (E.D. La. June 1, 2018) (collecting cases). There are

two entries for attorney Saisha Chandrasekaran that charge her normal hourly rate

for travel to and from New Orleans.4 One entry is just for travel on May 23, 2019,

and bills for 3.3 hours at $250 per hour, for a total of $825.00; this can easily be

reduced by half to $412.50. The other entry is more complicated, as it is block billed;

the description reads “Pursue Strategy re Prepare for Hearing; Travel to New

Orleans,” and lists the time expended as 10.3 hours. But rather than imposing a flat

reduction, which is the most common method for compensating for block billing, see

id. at *6, the Court will also reduce this entry by $412.50, as her return trip

presumably took the same amount of time, for a total reduction of $825.00. Thus, the

Court finds $12,910.00 to be reasonable attorney’s fees in this matter.

          Accordingly,

          IT IS HEREBY ORDERED that Plaintiff’s Motion for Attorney’s Fees (Rec.

Doc. 21) is GRANTED, and Plaintiff is awarded $12,910.00 in attorney’s fees and

$844.33 in costs.

          New Orleans, Louisiana, this 26th day of July, 2019.




                                              CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE


4   (Rec. Doc. 21-1, at 25).

                                              2
